Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Patent Prosecution Highway (PPH) program and Special Status
This application has been accorded “special” status based on the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(d), filed May 27, 2020 to make the above-identified application special, which has been GRANTED by the USPTO in a decision mailed on June 30, 2020.
Claim Objections
Claim 12 is objected to because of the following informalities:  
As per MPEP 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Emphasis added.
	(i) With regard to claim 12 (line 6), the term "less.)" should be changed to the term --less);--.
(ii) With regard to claim 12 (line 9), the term "less.)" should be changed to the term --less);--.
(iii) With regard to claim 12 (line 12), the term "less.)" should be changed to the term --less);--.
(iv) With regard to claim 12 (line 15), the term "less.)" should be changed to the term --less).--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-11, and 14-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakashio et al. (US 10,796,724 B1) .
The applied reference has a common assignee/a common applicant (35 U.S.C. 118) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	As per claims 1, 21, and 23, Nakashio et al. (US 10,796,724 B1) discloses a tape-shaped magnetic recording medium comprising: a substrate (e.g., 41); 5a base layer (e.g., 42) disposed on the substrate (41); and a magnetic layer (e.g. 43) disposed on the base layer (42), wherein the substrate (41) includes a polyester as a main component (e.g., see, inter alia, col. 6, ll. 22-23), the base layer (42) has an average thickness of 0.9 µm or less (e.g., see, inter alia, col. 12, ll. 37-39), the base layer (42) and the magnetic layer (43) each include a lubricant (e.g., see, inter alia, col. 6, ll. 56-58; col. 12, ll. 33-35), 10the magnetic layer (43) has a surface having a large number of holes, and the surface has arithmetic average roughness Ra of 2.5 nm or less (e.g., see, inter alia, col. 6, ll. 60-66; col. 24, ll. 42-45), the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 10), 15a squareness ratio in a perpendicular direction is 65% or more (e.g., see, inter alia, col. 20, ll. 57-66), the magnetic layer has an average thickness of 90 nm or less (e.g., see, inter alia, col. 21, ll. 51-52), and the magnetic recording medium has an average thickness of 5.6 m or less (e.g., see, inter alia, abstract, col. 13, ll. 31-40).  
As per claims 1, 21, and 23 (as well as dependent claims 15-20 reciting such a limitation), the limitation "the magnetic recording medium has been dried" is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
	The final product limitation derived from the claimed "process limitation" of "the magnetic recording medium has been dried" fails to result in a structural difference between the disclosure of Nakashio et al. (US 10,796,724 B1) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  As such, Nakashio et al. (US 10,796,724 B1) is seen to anticipate this limitation as it applies to the patentability of the final structure.
	Additionally, as per claim 21, Nakashio et al. (US 10,796,724 B1) further discloses a magnetic recording/reproducing device (e.g., 50) comprising: a feeding unit (e.g., supply reel (51)) that can sequentially feed out a tape-shaped magnetic recording medium (e.g., MT);77 SP37 59 68WOO 0 a winding unit (e.g., take-up reel (52)) that can wind up the magnetic recording medium (MT) fed out from the feeding unit (51); and a magnetic head (e.g., 56) that can write information on the magnetic recording medium (MT) and can read out information from the magnetic recording medium (MT) while being in contact with the 5magnetic recording medium (MT) traveling from the feeding unit (51) toward the winding unit (52).
Additionally still, as per claim 23, Nakashio et al. (US 10,796,724 B1) further discloses a magnetic recording medium cartridge (e.g., 10) comprising: a tape-shaped magnetic recording medium (MT); and a casing (outer protective casing of (10)) that houses the magnetic recording medium (MT).
	As per claim 3, wherein the substrate has an average thickness of 4.2 µm or less (e.g., see, inter alia, col. 6, ll. 1-8).  
	As per claim 4, further comprising a back layer (e.g., 44) disposed on a side of the substrate (41) opposite to the base layer (42), wherein the back layer (41) has an average thickness of 0.3 µm or more and 0.5 µm or less (e.g., see, inter alia, col. 13, ll. 4-5).  
	As per claim 5, wherein the base layer (42) has an average thickness of 0.5 m or more (e.g., see, inter alia, col. 12, ll. 37-39).  
	As per claim 6, wherein the entire magnetic recording medium has an average pore diameter of 6 nm or more and 12 nm or less, the average pore diameter being determined by a BJH method (e.g., see, inter alia, col. 24, ll. 20-23).  
	As per claim 9, wherein the magnetic layer includes magnetic powder, and the magnetic powder has an average aspect ratio of 1.1 or more and 3.0 or less (e.g., see, inter alia, col. 10, ll.  27-31).  
	As per claim 10, wherein the magnetic layer includes magnetic powder, and the magnetic powder includes hexagonal ferrite including at least one of barium (Ba) and strontium (Sr), F iron oxide, or cobalt (Co)-containing spinel type ferrite (e.g., see, inter alia, col. 34, ll. 11-39).  
	As per claim 11, wherein the magnetic layer includes magnetic powder, and the magnetic powder has an average particle size of 25 nm or less (e.g., see, inter alia, col. 10, ll. 3-12).  
	As per claim 14, wherein the surface of the magnetic layer has arithmetic average roughness Ra of 0.8 nm or more (e.g., see, inter alia, col. 24, ll. 42-45 - 2.5 nm as an upper limit).  
As per claim 15, wherein the entire magnetic recording medium has a BET specific surface area of 4.0 m2/g or76 SP37 59 68WOO 0 more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 10).  
As per claim 16, wherein 5the entire magnetic recording medium has a BET specific surface area of 4.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 19).  
As per claim 17, wherein 10the entire magnetic recording medium has a BET specific surface area of 5.0 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 19).  
As per claim 18, wherein 15the entire magnetic recording medium has a BET specific surface area of 7.0 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 19).  
As per claim 19, wherein 20the entire magnetic recording medium has a BET specific surface area of 6.0 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried.  
As per claim 20, wherein 25the entire magnetic recording medium has a BET specific surface area of 5.5 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 23, l. 64 through col. 24, l. 19).  
As per claim 22, wherein a tension applied to the magnetic recording medium in a longitudinal direction thereof can be adjusted (e.g., see, inter alia, col. 2, ll. 8-10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 14-23 are rejected under 35 U.S.C. 103 as being obvious over Yamaga et al. (US 10,665,259 B1) in view of Miyake et al. (US 4,792,483).
The applied reference has a common assignee/common applicant (35 U.S.C. 118) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claims 1, 21, and 23, Yamaga et al. (US 10,665,259 B1) discloses a tape-shaped magnetic recording medium comprising: a substrate (e.g., 41); 5a base layer (e.g., 42) disposed on the substrate (41); and a magnetic layer (e.g. 43) disposed on the base layer (42), wherein the substrate (41) includes a polyester as a main component (e.g., see, inter alia, abstract; col. 5, ll. 40-52), the base layer (42) has an average thickness of 0.9 µm or less (e.g., see, inter alia, col. 13, ll. 1-3), the base layer (42) and the magnetic layer (43) each include a lubricant (e.g., see, inter alia, col. 6, ll. 23-25 and col. 12, ll. 64-66), 10the magnetic layer (43) has a surface having an arithmetic average roughness Ra of 2.5 nm or less (e.g., see, inter alia, col. 27, ll. 10-15), the entire magnetic recording medium has a BET specific surface area of 3.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-15), 15a squareness ratio in a perpendicular direction is 65% or more (e.g., see, inter alia, abstract; col. 17, ll. 30-35), the magnetic layer has an average thickness of 90 nm or less (e.g., see, inter alia, col. 8, ll. 28-31), and the magnetic recording medium has an average thickness of 5.6 m or less (e.g., see, inter alia, col. 14, ll. 17-21).
As per claims 1, 21, and 23 (as well as dependent claims 15-20 reciting such a limitation), the limitation "the magnetic recording medium has been dried" is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
	The final product limitation derived from the claimed "process limitation" of "the magnetic recording medium has been dried" fails to result in a structural difference between the disclosure of Yamaga et al. (US 10,665,259 B1) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  As such, Yamaga et al. (US 10,665,259 B1) is seen to anticipate this limitation as it applies to the patentability of the final structure.
	Additionally, as per claim 21, Yamaga et al. (US 10,665,259 B1) further discloses a magnetic recording/reproducing device (e.g., 50) comprising: a feeding unit (e.g., supply reel (51)) that can sequentially feed out a tape-shaped magnetic recording medium (e.g., MT);77 SP37 59 68WOO 0 a winding unit (e.g., take-up reel (52)) that can wind up the magnetic recording medium (MT) fed out from the feeding unit (51); and a magnetic head (e.g., 56) that can write information on the magnetic recording medium (MT) and can read out information from the magnetic recording medium (MT) while being in contact with the 5magnetic recording medium (MT) traveling from the feeding unit (51) toward the winding unit (52).
Additionally still, as per claim 23, Yamaga et al. (US 10,665,259 B1) further discloses a magnetic recording medium cartridge (e.g., 10) comprising: a tape-shaped magnetic recording medium (MT); and a casing (outer protective casing of (10)) that houses the magnetic recording medium (MT).
	As per claim 2, wherein 20the magnetic recording medium has Young's modulus of 7.78 GPa or less (e.g., see, inter alia, col. 5, ll. 40-43).  
	As per claim 3, wherein the substrate has an average thickness of 4.2 µm or less (e.g., see, inter alia, col. 5, ll. 11-17).  
	As per claim 4, further comprising a back layer (e.g., 44) disposed on a side of the substrate (41) opposite to the base layer (42), wherein the back layer (44) has an average thickness of 0.3 µm or more and 0.5 µm or less (e.g., see, inter alia, col. 13, ll. 50-60).  
	As per claim 5, wherein the base layer has an average thickness of 0.5 µm or more (e.g., see, inter alia, col. 13, ll. 1-3).  
	As per claim 6, wherein the entire magnetic recording medium has an average pore diameter of 6 nm or more and 12 nm or less, the average pore diameter being determined by a BJH method (e.g., see, inter alia, col. 27, ll. 35-43).   
	As per claim 9, wherein the magnetic layer includes magnetic powder, and the magnetic powder has an average aspect ratio of 1.1 or more and 3.0 or less (e.g., see, inter alia, col. 10, ll. 23-30).  
	As per claim 10, wherein the magnetic layer includes magnetic powder, and the magnetic powder includes hexagonal ferrite including at least one of barium (Ba) and strontium (Sr), F iron oxide, or cobalt (Co)-containing spinel type ferrite (e.g., see, inter alia, col. 38, ll. 42-53).
  	As per claim 11, wherein the magnetic layer includes magnetic powder, and the magnetic powder has an average particle size of 25 nm or less (e.g., see, inter alia, col. 9, l. 64 through col. 10, l. 5)  
	As per claim 14, wherein the surface of the magnetic layer has arithmetic average roughness Ra of 0.8 nm or more (e.g., see, inter alia, col. 27, ll. 61-65).  
As per claim 15, wherein the entire magnetic recording medium has a BET specific surface area of 4.0 m2/g or76 SP37 59 68WOO 0 more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).  
As per claim 16, wherein 5the entire magnetic recording medium has a BET specific surface area of 4.5 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).  
As per claim 17, wherein 10the entire magnetic recording medium has a BET specific surface area of 5.0 m2/g or more in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).  
As per claim 18, wherein 15the entire magnetic recording medium has a BET specific surface area of 7.0 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).  
As per claim 19, wherein 20the entire magnetic recording medium has a BET specific surface area of 6.0 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).  
As per claim 20, wherein 25the entire magnetic recording medium has a BET specific surface area of 5.5 m2/g or less in a state where the lubricant has been removed from the magnetic recording medium and the magnetic recording medium has been dried (e.g., see, inter alia, col. 27, ll. 10-34).    
As per claim 22, wherein a tension applied to the magnetic recording medium in a longitudinal direction thereof can be adjusted (e.g., see, inter alia, col. 2, ll. 5-9).  
As per claims 1, 21, and 23, however, Yamaga et al. (US 10,665,259 B1) remains silent with regard to wherein the magnetic layer (43) has a surface having a large number of holes.
Such holes in analogous type magnetic media are known in the art. As just one example, Miyake et al. (US 4,792,483) discloses an analogous magnetic recording medium (e.g., magnetic tape) in the same field of endeavor as Yamaga et al. (US 10,665,259 B1), wherein the magnetic layer has a surface having a large number of holes (e.g., see, inter alia, col. 1, l 64 through vol. 2, l. 2 - "pores" equating to holes in the magnetic layer).
Given the express teachings and motivations, as espoused by Miyake et al. (US 4,792,483), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the magnetic layer (43) of Yamaga et al. (US 10,665,259 B1) as having the surface having a large number of holes, as expressly shown and suggested by Miyake et al. (US 4,792,483), in order to advantageously provide "a cushioning effect so as to absorb shock caused by contact of the magnetic recording medium to a magnetic head. In addition, a sufficient amount of lubricant can be contained in the pores, whereby the durability of the magnetic layer is further improved." See col. 1, l. 64 through col. 2, l. 2 of Miyake et al. (US 4,792,483)).

Allowable Subject Matter
Claims 7, 8, 12, and 13 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic recording media includes a substrate, 5a base layer, substrates including polyester as a main component, and particular quantitative metrics associated with such media.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688